Title: To George Washington from William DuVal, 6 January 1794
From: DuVal, William
To: Washington, George


          
            Sir
            Richmond [Va.] January 6th 1794
          
          I beg leave to introduce to your Notice Mr Ast a Merchant in this City and a Gentleman
            of respectibility. He lived several Years in the Family of the late Thomas Barclay Esqr.
            when they were in Europe. He will offer Sir to your Consideration Three Schemes or plans
            which I am told, may be, if adopted benefial, of that Sir, you’ll be the most competent
            Judge, and if they merit your approbation their Utility will induce you to afford Mr Ast
            your Countenance and patronage. I am Sir, with the highest
            Respect, Your mo. obt Servant.
          
            William DuVal.
          
        